DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 2-4 and 10 have been  cancelled and claims 22-24 have been added as new claims. Therefore, Claims 1, 5-9 and 11-24 are still pending in this application. 
Response to Amendment/remarks
Applicant’s argument/remarks, on page 9, with respect to claim interpretation with respect to claim 19 under 35 USC § 112(a) have been fully considered but they are respectfully not persuasive. The new amendments caused the new rejections under 112(a) for lack of sufficient written description. 
Claim 19 recites “wherein the settings comprise a reduction in a default carriage speed or layer thickness to achieve a minimum mechanical stability in the 3D object”. The original disclosure does not have sufficient support for the claimed subject matter.  The amendments change the scope of the claims. Nowhere is taught or suggested that the system or user performs a reduction in values of carriage speed or layer thickness from defaults values. Paragraph [0013] recites “the printing profile will be configured to select a low carriage speed, a small layer thickness, and other parameters suitable for meeting a defined minimum mechanical stability”. The terms reduction, reduced, lowering or lowered, are neither recited nor suggested in the original disclosure.    
Applicant’s argument/remarks, on page 9, with respect to rejections to claims 1, 2, 4 and 16-17 under 35 USC § 103(a) have been fully considered and are persuasive. Therefore, rejections to claims have been withdrawn due to the amendments. The allowable subject matter of claim 3, was included in claim 1 and thus, it is in condition of allowance.   
Applicant’s argument/remarks, on pages 9-15, with respect to rejections to claims 5-7, 12 and 13 under 35 USC § 103(a) have been fully considered and they are persuasive. Therefore, rejections to claims 5-7, 12 and 13 have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Steux et al.
On page 10, the Applicant argues that:
	In contrast, Lubin describes that, "[w ]hen using the CAD program on the general purpose device, the user can select various finishing options. Thus, the general-purpose
device can output a 'job' that contains instructions or printing and finishing the 3-D printed item" (Lubin, paragraph 0023) ( emphasis added). This is without the system having determined what printing or finishing options are actually available. Consequently, the user may inadvertently select a printing or finishing option that the printing/finishing system does not actually support”.  These arguments are respectfully not persuasive. 
	In response to the argumenta above, Lubin clearly teaches a system (display and computer) that allows a user to select printing and finishing instructions. It is clearly suggested that the display/screen system presents printing/finishing settings/parameters that are actually available to a user that is why they are presented. Nowhere in Lubin is suggested or taught that they user inadvertently select a printing or finishing option that the printing/finishing system does not actually support. This is a hypothetical and very unlikely error/flag that the Applicant is pointing out in the reference Lubin and are mere conclusory arguments without presenting any evidence. Therefore, the arguments are not persuasive. 
On pages 11-13, Applicant further argues, characterizes and interprets the teachings and citations of Lubin and Leonard and states:
	A) “…As is made clear here, the interface did not first query "available printing options and post-processing options for the 3D printing process." (Claim 5). To the contrary, after the job is created, the printer "then automatically calculates details of what finishing operations are available." (Lubin, paragraph 0031 ). Thus, the interface described did not "provide a single end-to-end control over all printing and post-processing steps for a print job in the user interface" that presented pre-determined available "printing and post-processing options of the 3D printing process" as recited in claim 5." (page 11)…Appropriately, the Action concedes that "Lubin does not teach at a user interface, querying a 3D printer to obtain available printing options for the 3D printing process." (Action, p. 25). As demonstrated above, Lubin clearly does not have a user interface for "querying a 3D printer [ or a] post-processing unit to obtain available printing options and post-processing options for the 3D printing process." (Claim 5) (See args Page 11).
  	B) “Consequently, the Action cites to Leonard for this subject matter. (Id)… However, Leonard does not remedy the noted failings of Lubin. Leonard describes:
	Leonard describes:
 	The hardware and software properties of a three-dimensional printer can be queried and applied to select suitable directly printable models for the printer, or to identify situations where a new machine-ready model must be generated The properties may be any properties relevant to fabrication including, e.g., physical properties of the printer, printer firmware, user settings, hardware configurations, and so forth. A printer may respond to configuration queries with a dictionary of capabilities or properties, and this dictionary may be used to select suitable models, or determine when a new model must be created…(see args page 12)… 	
 	C) … As a reminder, claim 5 now recites "presenting the printing and post-processing options of the 3D printing process at the user interface to provide a single end-to-end control over all printing and post-processing steps for a print job in the user interface.". Emphasis added). The cited references have not been shown to teach the claimed user interface which, together in one place, "provide[s] a single end-to-end control over all printing and post processing steps for a print job" based on actually having queried and acquired the actually "available printing options and post-processing options (Claim 5)” (see args  page 13). 
	In contrast, if the two references are combined as proposed by the Action, we'd have the following. Lubin describes that "the systems and methods herein calculate which devices …. Thus, the combination does not actually teach or suggest the claimed user interface which, together in one place, "provide[s] a single end-to-end control over all printing and post-processing steps for a print job" based on actually having queried and acquired the actually "available printing options and post-processing options." (Claim 5) (See args pages 13-14). These arguments are respectfully not persuasive. 
	The Examiner appreciates the Applicant’s interpretation and conclusion of each of references Lubing and Leonard and their combination to teach the claimed subject matter.
	As pointed out above, the rejection of claim 5 below clearly pointed out the differences between the claimed subject matter and the primary reference. The primary reference teaches a display, which presents to a user printing and finishing/post processing options for the user to select. One of ordinary skill in the art, clearly understand that is well known that a display or screen when running an application will fetch/retrieve the predefined parameters from a memory to populate the display with selectable information. There is not rebuttal that Lubing clearly teaches a system including a user interface, a printer and a post-processing unit, and the user interface presenting printing and post-processing options to be selected by a user to generate the printing and the post-processing options (see Lubin [0029], [0031], [0033]). Lubin is silent about “querying” the 3D printer and the post-processing unit to obtain available printing and post-processing options for 3D printing process as pointed out above. However, the secondary reference Leonard was cited to teach the function of “querying data” which is a very well-known feature in the GUI art. 
	Leonard teaches a user interface querying a printer for obtaining options (parameters or properties related to printing and post-processing) from devices including a 3D printer, the 3D printer to provide the printing options to the user interface (see Leonard 0081, 0083, 0136, 0142 the dictionary as understood by the Applicant includes printing and post-processing parameters including printing parameters such as layer thickness (0107), selectable model for printing (0100) and post-processing parameters including tool speed, tool temperature, thermal properties (see 0097), printing properties such as hardware configuration including all the properties of a printer as clearly explained in [0083]).
	Thus, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Lubin’s invention to include a user interface obtaining options from a devices including a 3D printer, the 3D printer to provide the printing options to the user interface as taught by Leonard in order to facilitate the selection and setting of properties to fabricate a model or product (see [0061], [0066], [0096] “…using a GUI or the like where a user can enter or select properties pertaining to their printer”).
	With respect to arg C) above wherein the Applicant argues that “the combination does not actually teach or suggest the claimed user interface which, together in one place, "provide[s] a single end-to-end control over all printing and post-processing steps for a print job" based on actually having queried and acquired the actually "available printing options and post-processing options”, the term end to end control is broadly recited in paragraph [0028] and does not include the term “in one place” in claim 5. The functionality of “the end to end control” has not been defined and has been broadly interpreted as the communication and/or control between computer components. Moreover, the limitation as recited “to provide a single end-to-end control over all printing and post-processing steps for a print job in the user interface”, is an intended result of having a display for displaying options/settings/parameters, and communicating instructions based on the options/settings/parameters to a 3D printer and post-processing module.  This intended result is taught or suggested by the combination of Lubin and Leonard. 
	The Applicant has not provided any functionality about the “end to end control in one place”, and if the Applicant is equating this limitation or this intended limitation to having a display mounted on the printer or on the moveable unit, the Applicant is reminded that claim 5 does not recite such limitation. Claims 12 and 23-24 describe the location of the display.   
      	However, with respect to claim 5, the instant disclosure pars. [0011], [0023], and [0025] clearly teach that the display could be mounted or be part of remote and external computer, server, workstation or terminal. Thus, the original disclosure has several embodiments wherein the display is part of an external computer, is part of the 3D printer and or part of the movable unit. Thus, this is an optional and design choice feature of the system. It has been determined in court that changing the location of system or apparatus would not have modified the operation of the device or system (see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).     
	The combination of Lubin and Leonard does not explicitly teach “at a user interface querying a post processing unit”.  In other words, the interface does not retrieves the options directly from two different places or units. In the previous office action, the Applicant suggested this interpretation in the arguments presented without reciting the limitations in the claims. The Examiner clearly stated in the previous office action that these intended limitations would trigger a rejection under 112(a) for lack of sufficient support in the disclosure since paragraph [0011] clearly teaches that the options including printing and post-processing parameters are obtained only from the 3D printer. 
Applicant’s argument/remarks, on pages 15-17, with respect to rejections to claims 14-15 under 35 USC § 103(a) have been fully considered but they are not persuasive. The rejections to claim 14 have been changed/withdrawn based on the amendments, which changed the scope of the claim. 
	On pages 14-15, the Applicant further argues:
	“claim 14 a user interface to receive a number of printing and post-processing options available in a three-dimensional (3D) printer and post-processing unit, present the printing and post-processing options to a user, wherein the user interface is to provide thereby a single end-to-end control over all printing and post-processing steps for a print job, the user interface further to receive user input defining a printing and post-processing profile based on user-selected options from among the printing and post-processing options”... Lubin and Leonard fail to teach or suggest the subject matter highlighted above in claim 14. McAlea does not remedy this failing. McAlea was cited merely for showing "a moveable build unit between the 3D printer and the post-processing unit." (Action, p. 33). This is no longer an aspect of claim 14. These arguments are respectfully not persuasive. 	
	In response to the arguments above, the boundaries of claim 14 are broader than claim 5. Lubin clearly teaches each of the limitation above by providing an interface to receive printing and post-processing options (see [0023] and [0027]), present the options to a user and receive user input based on the options (see [0023] and [0027]).     	Lubin further teaches the intended use of the user interface such as “wherein the user interface is to provide thereby a single end-to-end control over all printing and post-processing steps for a print job”, since the user uses the user interface to select printing and post-processing which cause the system to print and post process an object (see 0027 and 0023).    
	Applicant’s argument/remarks, on page 16, with respect to rejections to claim 8, 9, 11, and 18 under 35 USC § 103(a) have been fully considered but they are not persuasive. Therefore, rejections to these claims have been maintained. 
 	On page 16, with respect to claim 8, the Applicant argues that:
	“claim 8…wherein the user interface is incorporated in a build unit moveable between the 3D printer and a post-processing unit….The Action fails to actually address this subject matter in claim 8. The Action does not indicate how or where the cited references teach or suggest the user interface for "querying a 3D printer to obtain available printing options for the 3D printing process" (claim 5) is "incorporated in a build unit moveable between the 3D printer and a post-processing unit" (claim 8)”. These arguments are not persuasive.
	The “querying” limitation was addressed above and same rationale applies herein. The limitation of claim 8 is clearly addressed in the rejection of claim 8 below.   
The rejection clearly states “ it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Lubin-Leonard’s combination above to include the user interface incorporated in the build unit since it has been held that making in one piece an article which has formerly been formed in multiple pieces involves only routine skill in the art (see In re Larson, 340 F.2d 96_5,f 968, 144 USPQ 347, 349 (CCPA 1965) The use of a one piece construction instead of the structure disclosed in prior art `.would be obvious). One would have been motivated to make the user interface and build unit integral to avoid damage to the display when moveable or avoid buying a specific user display device.   
	Furthermore, the instant disclosure pars. [0011], [0023], and [0025] clearly teach that the display could be mounted or be part of remote and external computer, server, workstation or terminal, part of the 3D printer and or part of the movable unit. Thus, the original disclosure has several embodiments wherein the display is part of an external computer, is part of the 3D printer and or part of the movable unit. Thus, this is an optional and design choice feature of the system. It has been determined in court that changing the location of system or apparatus would not have modified the operation of the device or system (see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).     	
	With respect to claim 9 the Applicant argues that:
 	Claim 9 recites: "The method of claim 8, wherein the post-processing instruction is stored in the build unit and is transmitted to the post-processing unit by the build unit."
Claim 8 further recites that the "build unit [is] moveable between the 3D printer and a post-processing unit." In this regard, the Action cites to Lubin as stating that "the communications device transmits the finishing information from the 3-D printer to the 3-D finishing device at any time after the printing/finishing instructions are created." (Lubin, paragraph 0009, cited by the Action, p. 37). However, having a communication device in the 3-D printer transmit finishing information to the 3-D finishing device does not necessarily require or even suggest that a moveable build unit, specifically, stores and transmits the post-processing instructions, as recited in claim 9. For at least this 
	In response to the arguments above, Claim 9 was interpreted broadly in light of the specification. The rejection clearly identifies that a memory is associated with the build unit and data is sent from the display device to a printer/build unit and then to a post-processing/finishing unit.    
 	If the Applicant desires the Examiner to interpret claim 9 as argued and as interpreted by the applicant above, the Applicant should positively recite in claim 9 or claim 5 the alternative embodiments as suggested in [0015] and which suggests --the post-processing parameters are transferred/downloaded from the printer to the build unit, then, transfer the downloaded post-processing data from the build unit to the post-processing unit after the build unit is moved from the printer location to the post-processing unit location and after connecting or interfacing the build unit to the
post-processing unit at the post-processing unit location--. However, the combination of
Lubin and McAlea teaches each limitation as claimed in claim 9. 
	On pages 17-18, with respect to claim 11, the Applicant further agues:
“McAlea and the other references have not been shown to teach or suggest that a ''post-processing instruction [generated at a user interface] comprises parameters for at least one of: cooling and uncaking the 3D object." For at least this additional reason, the rejection of claim 11 should be reconsidered and withdrawn”. These arguments are not persuasive.
	In response to applicant’s argument, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Lubin teaches selecting some post-processing/finishing options or parameters to 3D print an object automatically. McAlea teaches a 3D printing system including a moveable unit and a post-processing unit/process, wherein the post processing includes controlling the speed of cooling of the object or uncacking the 3D object (see 0033, 0038, 0043). Their combination would have been obvious to a person of ordinary skill in the art to arrive at the claimed subject matter of claim 11 as clearly pointed in the rejection below.   
  Applicant’s argument/remarks, on page 18, with respect to rejections to claim 20 under 35 USC § 103(a) have been fully considered but they are not persuasive. Therefore, rejections to claim 20 have been maintained. 
 	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., cooling period that comprises multiple temperature plateaus to increase mechanical stability, i.e., "the settings comprise a cooling period with specific temperature plateaus to increase mechanical stability in the 3D object). are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Objections
Claim 14 is objected to because of the following informalities:  
Claim 14 recites “an processor” in line 9 and “a communications link to output to instructions”. These seems to be minor grammatical errors. 
	They seem to be “a processor” and “a communications link to output the instructions”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 recites “wherein the settings comprise a reduction in a default carriage speed or layer thickness to achieve a minimum mechanical stability in the 3D object”. The original disclosure does not have sufficient support for the claimed subject matter.  
 	The original disclosure does not teach or suggests that the system or user performs a reduction in values of carriage sped or layer thickness from defaults values. Paragraph [0013] recites “the printing profile will be configured to select a low carriage speed, a small layer thickness, and other parameters suitable for meeting a defined 
	For purposes of Examination, claim 19 will be interpreted broadly in light of the specification as (see [0013] of the published disclosure):
 	Claim 19 “wherein the settings comprise a low carriage speed or layer thickness to achieve a minimum mechanical stability in the 3D object”.  
	Wherein “low” is interpreted broadly as any value that achieves a defined minimum/desired mechanical stability. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lubin et al (US 20160107392). 
 	As per claim 14, Lubin teaches a system for additive manufacturing (see Figs. 1 and 5 a system including post-processing or finishing instructions for additive manufacturing; also, see [0002] “Conventional three-dimensional (3-D) printing is characterized as “additive” manufacturing, which means that a solid, three-dimensional object is constructed by adding material in layers” and see [0024] “the printhead 246 builds layer by layer on the base 242 create a 3-D item 230”), the system comprising: 
 	a user interface to receive a number of printing and post-processing options available in three dimensional  (3D) printer and post-processing unit, present the printing and post-processing options to a user (see [0023] “…Item 224 represents one or more general-purpose computerized devices that can be used to create and provide 3-D data (printing and finishing data) using, for example, a computer-aided design (CAD) program.  When using the CAD program on the general-purpose device, the user can select various finishing options.  Thus, the general-purpose device can output a "job" that contains instructions or printing and finishing the 3-D printed item.  Such a job is supplied to the 3-D printers 204 and the 3-D finishing devices 206) using the communications devices 200”; Thus, since the computer 224 allows a user to select printing and finishing/post-processing  parameters to generate the printing and finishing/post processing parameters, then, a user interface/display is implicitly present that allows a user for selecting the printing and post-processing/finishing options/parameters; also, see [0027] “the communications device 200 includes a controller/tangible processor 216 and a communications port (input/output) 214 operatively connected to the tangible processor 216 and to the computerized network 202 external to the communications device 200.  Also, the communications device 200 can include at least one accessory functional component, such as a graphical user interface (GUI) assembly 212.  The user may receive messages, instructions, and menu options from, and enter instructions through, the graphical user interface or control panel 212”), wherein the user interface is to provide a single end-to-end control over all printing and post-processing steps for a print job in the user interface (see [0023] “The various devices 200, 204, 206 are in communication (operatively connected to one another) by way of a local or wide area (wired or wireless) network 202. Item 224 represents one or more general-purpose computerized devices that can be used to create and provide 3-D data (printing and finishing data) using, for example, a computer-aided design (CAD) program. When using the CAD program on the general-purpose device, the user can select various finishing options. Thus, the general-purpose device can output a “job” that contains instructions or printing and finishing the 3-D printed item. Such a job is supplied to the 3-D printers 204 and the 3-D finishing devices 206) using the communications devices 200”; also, see [0030] “The computerized device 224 or the communications device 200 automatically provides the 3-D printing information to the 3-D printer 204, and the 3-D printer 204 or the communications device 200 automatically provides the finishing information to the finishing device; and the communications device 200 provides two-way status information updates between the 3-D printer 204 and the finishing device 206”, thus, Lubin clearly teaches or suggests a user interface/display to provide end to end control for the printing and post-processing steps for a print job since there is a communication and transmission of data from the user interface/display device 224 to the 3D printer 204 and to the finisher/post-processing unit 206); 
the user interface to receive user input defining a printing and post-processing profile based on user-selected options from among the printing and  post-processing see [0023] “…provide 3-D data (printing and finishing data) using, for example, a computer-aided design (CAD) program. When using the CAD program on the general-purpose device, the user can select various finishing options. Thus, the general-purpose device can output a “job” that contains instructions or printing and finishing the 3-D printed item. Such a job is supplied to the 3-D printers 204 and the 3-D finishing devices 206) using the communications devices 200”; also, see [0027]; also, see [0031] “The command signals can be instructions of finishing operations to be performed on the 3-D item 230. The computerized device 224 and/or communications device 200 can transmit the basic printing instructions and finishing instructions regarding what printing and finishing operations are to be performed, while only the communications device 200 allows the two-way status communication between the 3-D printer 204 and the one or more finishing devices 206. However, in one example that is used herein, the user is allowed to establish all printing and finishing instructions using the computerized device 224 (as a single job), and such a single job is sent only to the 3-D printer 204”; Thus, since the computer 224 allows a user to select printing and finishing/post-processing  parameters to generate the printing and finishing/post processing parameters, then, a user interface/display is implicitly present and which that allows a user for selecting the printing and post-processing/finishing options/parameters; also, see [0033] “the user merely picks a specific finish (texture, color)), and 
 	an processor to determine system end-to-end instructions for the print job based on the user input, the instructions to be used to manufacture a three-dimensional (3D) see Fig. 1 and [0023] “item 224/processor represents one or more general-purpose computerized devices that can be used to create and provide 3-D data (printing and finishing data) using, for example, a computer-aided design (CAD) program” also, see [0023] “…provide 3-D data (printing and finishing data) using, for example, a computer-aided design (CAD) program. When using the CAD program on the general-purpose device, the user can select various finishing options. Thus, the general-purpose device can output a “job” that contains instructions or printing and finishing the 3-D printed item. Such a job is supplied to the 3-D printers 204 and the 3-D finishing devices 206) using the communications devices 200”; also, see [0027]; also, see [0031] “The command signals can be instructions of finishing operations to be performed on the 3-D item 230. The computerized device 224 and/or communications device 200 can transmit the basic printing instructions and finishing instructions regarding what printing and finishing operations are to be performed, while only the communications device 200 allows the two-way status communication between the 3-D printer 204 and the one or more finishing devices 206. However, in one example that is used herein, the user is allowed to establish all printing and finishing instructions using the computerized device 224 (as a single job), and such a single job is sent only to the 3-D printer 204” also, see [0032-0034] and [0038]. The determined end to end instructions have been broadly interpreted in light of the specification as at least one printing parameter related to printing and at least ); and 
see [0023] “The various devices 200, 204, 206 are in communication (operatively connected to one another) by way of a local or wide area (wired or wireless) network 202. Item 224 represents one or more general-purpose computerized devices that can be used to create and provide 3-D data (printing and finishing data) using, for example, a computer-aided design (CAD) program… thus, the general-purpose device can output a “job” that contains instructions or printing and finishing the 3-D printed item. Such a job is supplied to the 3-D printers 204 and the 3-D finishing devices 206) using the communications devices 200”, thus, instructions for the printer and post-processing units 206 are sent via the link/network 220).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lubin et al (US 20160107392) in view of Leonard et al (US 20200009793) and Steux et al (US 20080072233).
	As per claim 5, Lubin teaches a controller-implemented method of controlling a three dimensional (3D) printing process (see [0001] and [0027]), the method comprising:
post processing options for the 3D printing process and (see [0023] “…Item 224 represents one or more general-purpose computerized devices that can be used to create and provide 3-D data (printing and finishing data) using, for example, a computer-aided design (CAD) program.  When using the CAD program on the general-purpose device, the user can select various finishing options.  Thus, the general-purpose device can output a "job" that contains instructions or printing and finishing the 3-D printed item.  Such a job is supplied to the 3-D printers 204 and the 3-D finishing devices 206) using the communications devices 200”; also, see [0027] “the communications device 200 includes a controller/tangible processor 216 and a communications port (input/output) 214 operatively connected to the tangible processor 216 and to the computerized network 202 external to the communications device 200.  Also, the communications device 200 can include at least one accessory functional component, such as a graphical user interface (GUI) assembly 212.  The user may receive messages, instructions, and menu options from, and enter instructions through, the graphical user interface or control panel 212”);
	presenting the printing and post-processing options of the 3D printing process at the user interface (see [0023] “…Item 224 represents one or more general-purpose computerized devices that can be used to create and provide 3-D data (printing and finishing data) using, for example, a computer-aided design (CAD) program.  When using the CAD program on the general-purpose device, the user can select various finishing options.  Thus, the general-purpose device can output a "job" that contains instructions or printing and finishing the 3-D printed item.  Such a job is supplied to the 3-D printers 204 and the 3-D finishing devices 206) using the communications devices 200”; also, see [0027] “the communications device 200 includes a controller/tangible processor 216 and a communications port (input/output) 214 operatively connected to the tangible processor 216 and to the computerized network 202 external to the communications device 200.  Also, the communications device 200 can include at least one accessory functional component, such as a graphical user interface (GUI) assembly 212.  The user may receive messages, instructions, and menu options from, and enter instructions through, the graphical user interface or control panel 212”), to provide a single end-to-end control over all printing and post-processing steps for a print job in the user interface (see [0023] “The various devices 200, 204, 206 are in communication (operatively connected to one another) by way of a local or wide area (wired or wireless) network 202. Item 224 represents one or more general-purpose computerized devices that can be used to create and provide 3-D data (printing and finishing data) using, for example, a computer-aided design (CAD) program. When using the CAD program on the general-purpose device, the user can select various finishing options. Thus, the general-purpose device can output a “job” that contains instructions or printing and finishing the 3-D printed item. Such a job is supplied to the 3-D printers 204 and the 3-D finishing devices 206) using the communications devices 200”; also, see [0030] “The computerized device 224 or the communications device 200 automatically provides the 3-D printing information to the 3-D printer 204, and the 3-D printer 204 or the communications device 200 automatically provides the finishing information to the finishing device; and the communications device 200 provides two-way status information updates between the 3-D printer 204 and the finishing device 206”, thus, Lubin clearly teaches or suggests a user interface/display to provide end to end control for the printing and post-processing steps for a print job since there is a communication and transmission of data from the user interface/display device 224  to the 3D printer 204 and to the finisher/post-processing unit 206);
	accepting user input at the user interface comprising settings based on the presented printing and post-processing options (see [0023] “…provide 3-D data (printing and finishing data) using, for example, a computer-aided design (CAD) program. When using the CAD program on the general-purpose device, the user can select various finishing options. Thus, the general-purpose device can output a “job” that contains instructions or printing and finishing the 3-D printed item. Such a job is supplied to the 3-D printers 204 and the 3-D finishing devices 206) using the communications devices 200”; also, see [0027]; also, see [0031] “The command signals can be instructions of finishing operations to be performed on the 3-D item 230. The computerized device 224 and/or communications device 200 can transmit the basic printing instructions and finishing instructions regarding what printing and finishing operations are to be performed, while only the communications device 200 allows the two-way status communication between the 3-D printer 204 and the one or more finishing devices 206. However, in one example that is used herein, the user is allowed to establish all printing and finishing instructions using the computerized device 224 (as a single job), and such a single job is sent only to the 3-D printer 204”);
	determining a printing instruction for the print job based on the user input settings, the printing instruction to be used to manufacture a three-dimensional (3D) object (see [0030] “The computerized device 224 or the communications device 200 automatically provides the 3-D printing information to the 3-D printer 204 and the 3-D printer 204 or the communications device 200 automatically provides the finishing information to the finishing device”; also, see [0031] “The command signals can be instructions of finishing operations to be performed on the 3-D item 230. The computerized device 224 and/or communications device 200 can transmit the basic printing instructions and finishing instructions regarding what printing and finishing operations are to be performed, while only the communications device 200 allows the two-way status communication between the 3-D printer 204 and the one or more finishing devices 206. However, in one example that is used herein, the user is allowed to establish all printing and finishing instructions using the computerized device 224 (as a single job), and such a single job is sent only to the 3-D printer 204”);
	determining a post-processing instruction for the print job based on the settings, the post-processing instruction to be used in post-processing the 3D object (see [0009] and [0029]  finishing instructions/information generates post-processing instructions; also, see [0031] “The computerized device 224 and/or communications device 200 can transmit the basic printing instructions and finishing instructions regarding what printing and finishing operations are to be performed, while only the communications device 200 allows the two-way status communication between the 3-D printer 204 and the one or more finishing devices 206.  However, in one example that is used herein, the user is allowed to establish all printing and finishing instructions using the computerized device 224 (as a single job), and such a single job is sent only to the 3-D printer 204.  After the 3-D printer receives such a single job, it can communicate aspects of the single job to the communications device 200, which then automatically calculates details of what finishing operations are available for the 3-D item produced by the single job, which finisher devices 206 will be used, when the finisher devices 206 should be powered-up or cycled-up, which automated transport equipment should be activated to automatically move the 3-D printed item to different finisher devices 206, etc”; also, see [0023] “Item 224 represents one or more general-purpose computerized devices that can be used to create and provide 3-D data (printing and finishing data) using, for example, a computer-aided design (CAD) program. When using the CAD program on the general-purpose device, the user can select various finishing options.  Thus, the general-purpose device can output a "job" that contains instructions or printing and finishing the 3-D printed item.  Such a job is supplied to the 3-D printers 204 and the 3-D finishing devices 206) using the communications devices 200”; also, see [0033]); and 
	providing the printing and post-processing instructions based on the user-input setting for the print job to a system to manufacture the 3D object accordingly (see [0010-0011], [0023] and [0030] “The computerized device 224 or the communications device 200 automatically provides the 3-D printing information to the 3-D printer 204 and the 3-D printer 204 or the communications device 200 automatically provides the finishing information to the finishing device”; also, see [0031] “…The computerized device 224 and/or communications device 200 can transmit the basic printing instructions and finishing instructions regarding what printing and finishing operations are to be performed, while only the communications device 200 allows the two-way status communication between the 3-D printer 204 and the one or more finishing devices 206. However, in one example that is used herein, the user is allowed to establish all printing and finishing instructions using the computerized device 224 (as a single job)…”)
	While one of the embodiments of Lubin teaches the user interface/computer device 224 is part of a computer device of a 3D printer 204, and the 3D printer and post-processing units (206) include an integral computer 200 with memory (see 0026), and wherein printing and post-processing instruction are obtained, are selectable and established for the 3D printer and for the post-processing unit,  Lubin does not explicitly teach at the user interface, querying a 3D printer and post-processing unit to obtain available printing options and post-processing options for the 3D printing process (e.g. Lubin does not explicitly teach the printing options/parameters obtained from a printer device by querying, and the post-processing options obtained from a post-processing unit by querying it).
However, Leonard teaches a system comprising at a user interface, querying a 3D printer to obtain available printing options for the 3D printing process (see Fig. 3A and 6; also, see [0081] “as shown in step 306, the method 300 may include querying the target printer for one or more properties relevant to fabrication of the object.  The query may be initiated by the requester, the print server, or another resource in a system utilizing the method 300.  The query may request specific properties of the target printer, or the query may be a general query for properties or information relevant to fabrication of an object on the target printer”; also, see [0136] “As shown in FIG. 6, in operation, the print server 606 may send a query 608 to the printer 604.  The query 608 may include a request for the printing capabilities or printing configuration (e.g., a dictionary) of the printer 604.  In response, the printer 604 may respond by sending the print server 606 an answer 610”; also, se [0142]; also, see Page 19 claim 1 and claim 4).
 	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Lubin’s invention to include at a user interface, querying a 3D printer to obtain available printing options for the 3D printing process as taught by Leonard in order to facilitate the selection and setting of properties to fabricate a model or product (see [0061], [0066], [0096] “…using a GUI or the like where a user can enter or select properties pertaining to their printer”).
	However, while Lubin-Leonard teaches the user interface/computer device 224, and the 3D printer and post-processing units (206) and wherein printing and post-processing instruction are obtained, are selectable and established for the 3D printer and for the post-processing unit, and Leonard teaches or suggests querying a printer for obtaining options to generate 3D printing instructions, Lubin-Leonard does not explicitly teach at the user interface, querying a post-processing unit to obtain available post-e.g. Lubin does not explicitly teach the post-processing options obtained from a post-processing unit by querying it. E.g. Lubin-Leonard does not explicitly a distributed data storage wherein the data/options for the post-processing process is retrieved from the post-processing device ).
	However, Steux teaches a system comprising at a user interface querying a post-processing device for obtaining available post-processing options/data (see Fig. 2 and [0062] “a separate finishing apparatus”; also, see “[0065] “The post-processing parameters for the printed document can be set under the primary parameter "finishing". In the illustrated example, the stapling is set. The setting "fold" is not selected, the setting "bind" is automatically crossed out with a red bar by the job system 36 and is identified as not selectable because it recognizes that neither print apparatus D2 nor print apparatus D3 have a binding function. The job system 36 or the associated client computer/user interface receives this information via the network 28 from the management information system 36, which retrieves the information directly from the corresponding print or finishing apparatuses”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Lubin-Leonard invention to include the teachings of Steux of at a user interface querying a post-processing device for obtaining available post-processing options/data as taught by Steux in order to display, by directly querying, in a user interface available options or current parameters of post-processing devices and select (see Fig. 3  shows parameters retrieved from specific printers and finishing devices and see [0065] some finishing devices have some available parameters and other finishing devices have other parameters; and [0066]. One of ordinary skill in the art, would apply teachings of Steux such as the GUI/user interface and retrieving parameters functionally in the system of Lubin and Leonard to directly retrieve parameters of different post-processing devices of different manufacturers such as sandblasting, cooling units, shaping, painting, smoothing as suggested by Lubin in 0025) and because by obtaining the options/parameters directly from each post-processing device, a more efficient distributed data storage network is created (the efficiency is acquired because if a single memory device is used for all of the post-processing parameters and fails, all the post-processing devices cannot be used. However, with the system of Steux the parameters of each post-processing machine is stored in itself/each machine, thus, if one post-processing machine fails, the user can still use other post-processing devices) and also option/parameters of different devices of different manufacturers can be correctly and directly retrieved (see Steux [0008] “Moreover, apparatuses of different manufacturers must increasingly work together in a process”. Thus, different post-processing devices of different manufacturers such as sandblasting, cooling units, shaping, painting, smoothing as suggested by Lubin in 0025). 
	As per claim 6, Lubin-Leonard-Steux teaches the method of claim 5, Lubin further teaches wherein presenting the printing and post processing options comprises (see [0004] and see [0023] “Item 224 represents one or more general-purpose computerized devices that can be used to create and provide 3-D data (printing and finishing data) using, for example, a computer-aided design (CAD) program.  When using the CAD program on the general-purpose device, the user can select various finishing options.  Thus, the general-purpose device can output a "job" that contains instructions or printing and finishing the 3-D printed item.  Such a job is supplied to the 3-D printers 204 and the 3-D finishing devices 206) using the communications devices 200”; also, see [0033]).
	As per claim 7, Lubin-Leonard-Steux teaches the method of claim 6, Lubin further teaches wherein presenting the printing and post processing options comprises presenting a menu for at least one of selecting and setting printing and post-processing parameters or selecting and setting one of a number of printing and post-processing profiles, each profile including a number of parameters (see [0022] and [0023] “…Item 224 represents one or more general-purpose computerized devices that can be used to create and provide 3-D data (printing and finishing data) using, for example, a computer-aided design (CAD) program. When using the CAD program on the general-purpose device, the user can select various finishing options.  Thus, the general-purpose device can output a "job" that contains instructions or printing and finishing the 3-D printed item.  Such a job is supplied to the 3-D printers 204 and the 3-D finishing devices 206) using the communications devices 200”, also, see [0025]; also, see [0033] “With systems herein, the user merely picks a specific finish (texture, color, etc.) for their 3-D design to include in the single job, and the communications device 200 automatically decides which finisher device(s) to utilize to achieve the selected finish (or a finish that is as close to the selected finish as possible with the finishing equipment that is available), calculates the order that the 3-D item 230 will be supplied to the different 3-D finishing devices 206, and calculates automated movement of the 3-D item 230 between the 3-D printer 204 and the finisher devices 206 that will obtain such a selected finish.  Therefore, after the user sends the single job from the CAD program to the 3-D printer 204 and/or the communications device 200, the systems and methods herein calculate which devices are to be used, the order in which they shall be used, and automate all printing, transportation, and finishing processes to fully create and finish the 3-D item 230 without further user input or handling”; also, see [0027] “Also, the communications device 200 can include at least one accessory functional component, such as a graphical user interface (GUI) assembly 212.  The user may receive messages, instructions, and menu options from, and enter instructions through, the graphical user interface or control panel 212”, thus, profiles including parameters are selected and set. Also, menus are presented for the selection and setting of printing and post-processing parameters).	
	Leonard further teaches profiles including parameters are selected and set. Also, menus are presented for the selection and setting of printing parameters (see [0080] “The selected printer may have been manually selected by a user, e.g., the requester. It will be understood that any selection or input provided by a user discussed herein may be done through a graphical user interface (GUI) included as part of the systems described herein, e.g., a GUI on the target printer, a GUI on a computer connected to the target printer, a GUI on a mobile device, and so on. Determining the target printer may also or instead include selecting the target printer at a remote print server based on one or more selection criteria. The selection criteria may include any criteria that provides for selection of the target printer, e.g., a logical, logistically convenient, or practical selection of the target printer. The selection criteria may include information related to the three-dimensional model (or an aspect thereof, e.g., metadata included therein), the object to be fabricated (e.g., the size, shape, color, material, and so forth), a print queue, a prioritization, a location of the printer or requester, a timeline, printer attributes (e.g., capabilities, properties, features, functions, and the like), and so forth…”; also, see [0096] “…using a GUI or the like where a user can enter or select properties pertaining to their printer”).	
	As per claim 12, Lubin-Leonard-Steux teaches the method of claim 5, Lubin further teaches wherein the user interface is (see Fig. 4 is a communication devices integrated in the printer or associated with the printer and which comprises a graphical user interface used for entering the printing and finishing instructions. Also, Fig. 1 includes a computer that also includes a GUI for entering the printing and finishing instructions, [0023] and [0027], also, see [0042]; also, see [0023] “Item 224 represents one or more general-purpose computerized devices that can be used to create and provide 3-D data (printing and finishing data) using, for example, a computer-aided design (CAD) program.  When using the CAD program on the general-purpose device, the user can select various finishing options.  Thus, the general-purpose device can output a "job" that contains instructions or printing and finishing the 3-D printed item.  Such a job is supplied to the 3-D printers 204 and the 3-D finishing devices 206) using the communications devices 200”; also, see [0009] “the communications device transmits the finishing information from the 3-D printer to the 3-D finishing device at any time after the printing/finishing instructions are created”; and Leonard suggests the user interface incorporated on the printer see [0080] “a graphical user interface (GUI) included as part of the systems described herein, e.g., a GUI on the target printer” and [0089]) .
	 However, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Lubin-Leonard-Steux’s combination above to include the user interface is incorporated in the 3D printer since it has been held that making in one piece an article which has formerly been formed in multiple pieces involves only routine skill in the art (see In re Larson, 340 F.2d 96_5, 968, 144 USPQ 347, 349 (CCPA 1965) The use of a one piece construction instead of the structure disclosed in prior art `.would be obvious). One would have been motivated to make the user interface and 3D printer integral to avoid damage to the display when moveable or avoid buying a specific user display device.     
	As per claim 13, Lubin-Leonard-Steux teaches the method of claim 5, Lubin further teaches wherein the printing options comprise parameter options, include at least one of: 
 	a material selection option (see [0004] and [0024]; also, see [0036]);

	a print mode option;
	a layer thickness option;
	a shrinkage compensation option;
	a thermal print option;
	a mechanical print option;
	an imaging print option;
	a cooling profile option (see [0023] the user can select various finishing options.  Thus, the general-purpose device can output a "job" that contains instructions or printing and finishing the 3-D printed item”; also, see [0025] “FIG. 3 illustrates one example of a 3-D finisher 206 that similarly includes a base 250, a carrier 252, and any form of finisher device 256, such as a painting device, smoothing device (e.g., vapor bath device), shaping device (using grinding/sanding equipment), etc. For example, many finishing devices use heat and/or solvent gases that smooth the different plastics used in the 3-D printing processes to eliminate the appearance of the distinct printed layers of the 3-D items.  Also, finishing devices can paint, print, or otherwise color the outer surface of the 3-D items, or can apply pressurized air and/or contact abrasives to the surface of the 3-D items (e.g., through particle (e.g., sand, pellet, etc.) blasting, sanding, grinding, etc.) to provide shaping and texture to the 3-D printed item”);
	a cooling speed option;
	an active cooling option;
.
Claims 8-9, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lubin et al (US 20160107392) in view of Leonard et al (US 20200009793) and Steux et al (US 20080072233) as applied to claim 5, and further in view of McAlea et al (US 20100155985).
	As per claim 8, Lubin-Leonard-Steux teaches the method of claim 5, While Lubin teaches that the built unit comprises a conveyor and/or robot for moving the objects, while Leonard also teaches the built unit comprises a conveyor (see Leonard 0018), Lubin-Leonard-Steux does not explicitly teach wherein the user interface is incorporated in a build unit moveable between the 3D printer and a post-processing unit the build unit comprising a build platform on which a 3D object is formed by the 3D printer. 
	However, McAlea in an analogous art, teaches a 3D printing system comprising a build unit moveable between the 3D printer and a post-processing unit, the build unit comprising a build platform on which a 3D object is formed by the 3D printer (see Fig. 3 trolley 320 moveable between 3D printer 315 and a post-processing station and build unit 305). 	
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Lubin-Leonard’s combination above a build unit moveable between the 3D printer and a post-processing unit the build unit comprising a build platform on which a 3D object is formed by the 3D printer as taught by McAlea in order to avoid downtime of the 3D printer during the post-processing process (see [0031] “…When a build has been completed, the wheeled cart can be removed from the laser sintering system and another wheeled cart with a build chamber can be inserted into the system.  Thus, the system of FIG. 2 has the advantage that the build chamber is easily removed and replaced with a different build chamber, increasing the efficiency of the build process”).
 	It would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Lubin-Leonard’s combination above to include the user interface incorporated in the build unit since it has been held that making in one piece an article which has formerly been formed in multiple pieces involves only routine skill in the art (see In re Larson, 340 F.2d 96_5,f 968, 144 USPQ 347, 349 (CCPA 1965) The use of a one piece construction instead of the structure disclosed in prior art `.would be obvious). One would have been motivated to make the user interface and build unit integral to avoid damage to the display when moveable or avoid buying a specific user display device.   
	As per claim 9, Lubin-Leonard-Steux-McAlea teaches the method of claim 8, Lubin further teaches wherein the post-processing instruction job is stored in the build unit and is transmitted to the post-processing unit by the build unit (see Fig. 4 memory 210 of the device 200; the device 200 could be a device integral of the printer and the build unit, see [0007], thus, the memory storing instructions including a post-processing job is included in the printer and the build unit. The printer/build unit includes the communication device and its memory and transmits the post=processing hob/instructions to the finisher device 206; see  [0023] “Item 224 represents one or more general-purpose computerized devices that can be used to create and provide 3-D data (printing and finishing data) using, for example, a computer-aided design (CAD) program.  When using the CAD program on the general-purpose device, the user can select various finishing options.  Thus, the general-purpose device can output a "job" that contains instructions or printing and finishing the 3-D printed item.  Such a job is supplied to the 3-D printers 204 and the 3-D finishing devices 206) using the communications devices 200”; also, see [0009] “the communications device transmits the finishing information from the 3-D printer to the 3-D finishing device at any time after the printing/finishing instructions are created”; also, see [0031]).
	As per claim 11, Lubin-Leonard-Steux teaches the method of claim 5, but it does not explicitly teach wherein a post-processing job comprises parameter for at least one of: cooling and uncacking the 3D object.
	However, McAlea, in an analogous art, teaches a 3D printing system comprising a cooling unit and a post-processing job comprises parameter for at least one of: cooling and uncacking the 3D object (see Fig. 6 a cooling unit/station; also, see [0033] “FIG. 6, represented generally by the numeral 500 illustrates wheeled cart 320, removed from the laser sintering system, to be inserted into a cooling station frame 510 of similar design to the laser-sintering frame 315 of FIG. 5”; also, see [0038] “so that the build chamber can be removed from their laser sintering system, and manually or automatically placed in the housing of a cooling station.  This aspect of the invention is illustrated in FIG. 11, shown generally by the numeral 900”; also, see [0005] “However, rapid cooling can distort the build(s) within the part cake, so the speed of cooling the part cake must be carefully controlled”; also, see [0011] “a controller with valve devices to selectively control the release of inert gas from the supply…”; also, see Fig. 13 and [0043]).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Lubin-Leonard-Steux’s combination as taught above to include a post-processing unit such as a cooling unit and a post-processing job comprises parameters for at least one of: cooling and uncacking the 3D object as taught by McAlea in order to post-process a 3D printed object including uncaking and cooling and to make the system more efficient (see [0003-0004] avoid cooling an object within the 3D printing which makes the 3D printer to be unavailable. Thus, cooling a printed object in a separate cooling unit makes the system more efficient since another build unit can be inserted in the 3D printer). 
  	As per claim 18, Lubin-Leonard-Steux teaches the method of claim 5, While Lubin teaches post-processing instructions to control post-processing units (206) for comprises one of: material removal (see [0025] “grinding/sanding equipment), and   while Leonard teaches post-processing instructions comprises active cooling settings (see 0020 “For example, the build platform 102 may use a gas cooling or gas heating device such as a vacuum chamber or the like in an interior thereof, which may be quickly pressurized to heat the build platform 102 or vacated to cool the build platform 102 as desired.  As another example, a stream of heated or cooled gas may be applied directly to the build platform 102 before, during, and/or after a build process.  Any device or combination of devices suitable for controlling a temperature of the build platform 102 may be adapted to use as the thermal element 130 described herein”. Leonard does not teach a prost-processing chamber/unit), Lubin-Leonard does not explicitly teach wherein the post-processing instruction comprises one of: time allotted for cooling before uncaking, active cooling settings and material removal rate.
	However, McAlea teaches a 3D printing system comprising a post-processing cooling unit and post-processing instructions comprises one of: time allotted for cooling before uncaking, active cooling settings and material removal rate (see Fig. 6 a cooling unit/station; also, see [0033] “FIG. 6, represented generally by the numeral 500 illustrates wheeled cart 320, removed from the laser sintering system, to be inserted into a cooling station frame 510 of similar design to the laser-sintering frame 315 of FIG. 5”; also, see [0038] “so that the build chamber can be removed from their laser sintering system, and manually or automatically placed in the housing of a cooling station.  This aspect of the invention is illustrated in FIG. 11, shown generally by the numeral 900”; also, see [0005] “However, rapid cooling can distort the build(s) within the part cake, so the speed of cooling the part cake must be carefully controlled”; also, see [0011] “a controller with valve devices to selectively control the release of inert gas from the supply…”; also, see Fig. 13 and [0043]; also, see [0044] “a certain time, for a certain duration, and/or at a certain rate”, this suggests time allotted for cooling and cooling settings).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to active cooling settings and material removal rate as taught by McAlea in order to post-process a 3D printed object including uncaking and cooling to make the system more efficient (see [0003-0004] avoid cooling an object within the 3D printing which makes the 3D printer to be unavailable. Thus, cooling a printed object in a separate cooling unit makes the system more efficient since another build unit can be inserted in the 3D printer”) and avoid distortion of the built part (see [0007] “to rapidly cool the part cake substantially in the absence of distortion of the build dimensions” and [0008] “At this higher bed density the part build inside the part cake is held rigidly in place during the cooling phase and suffers little distortion due to the rapid cooling”). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lubin et al (US 20160107392) in view of McAlea et al (US 20100155985).
 	As per claim 15, Lubin teaches the system of claim 14, Lubin does not explicitly teach further comprising a cooling unit.
	However, McAlea, in an analogous art, teaches a 3D printing system comprising a cooling unit (see Fig. 6 a cooling unit/station; also, see [0033] “FIG. 6, represented generally by the numeral 500 illustrates wheeled cart 320, removed from the laser sintering system, to be inserted into a cooling station frame 510 of similar design to the laser-sintering frame 315 of FIG. 5”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to (see [0003-0004] avoid cooling an object within the 3D printing which makes the 3D printer to be unavailable. Thus, cooling a printed object in a separate cooling unit makes the system more efficient since another build unit can be inserted in the 3D printer).  	
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lubin et al (US 20160107392) view of Leonard et al (US 20200009793) and Steux et al (US 20080072233) as applied to claim 5 above, and further in view of Titterington (US 20150353750). 
	As per claim 19, Lubin-Leonard-Steux teaches the method of claim 5, Lubin-Leonard does not explicitly teach wherein the settings comprise a reduction in a default carriage speed or layer thickness to achieve a minimum mechanical stability in the 3D object.
	However, Titterington teaches a system comprising settings, wherein the settings comprise a reduction in a default carriage speed or layer thickness to achieve a minimum mechanical stability in the 3D object (see [0006] “in some instances, a specific ink described herein can be matched to a specific desired print speed to obtain a printed article having a high feature resolution and high mechanical strength”, the specific printing speed is controlled by controlling the carriage speed (movement of the head or movement of the platform/carriage holding a 3D object). It is known that reduced speed provides more time for layer deposition and better temperature and increased mechanical strength; also, see [0011]. Thus selecting a specific speed will result in achieving a minimum stability of the 3D object correlated to speed).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Lubin-Leonard-Steux’s combination as taught above to include settings, the settings comprise a reduction in a default carriage speed or layer thickness to achieve a minimum mechanical stability in the 3D object as taught by Titterington in order to provide 3D object with improved and desired mechanical strength and to reduce the processing time (by selecting a desired and specific printing speed, a specific and minimum strength will be achieved. The time for producing an object is reduced since objects can be produced with different speed and different strengths). 	
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lubin et al (US 20160107392) view of Leonard et al (US 20200009793) and Steux et al (US 20080072233) as applied to claim 5 above, and further in view of Oberhoer (US 20160236299).
 	As per claim 20, Lubin-Leonard-Steux teaches the method of claim 5, while Leonard teaches cooling period, Lubin-Leonard does not explicitly teach wherein the settings comprise a cooling period with specific temperature plateaus to achieve a minimum mechanical stability in the 3D object.
	However, Oberhofer teaches a 3D Printing method comprising cooling settings, the settings comprise cooling period with specific temperature plateaus to achieve a minimum mechanical stability in the 3D object (see [0009] “Furthermore, the plateau temperature can also be a temperature which is adjusted so that an already consolidated object cross section only cools down slowly. Preferably, the plateau temperature is at most 200.degree.  C., especially preferably at most 150.degree.  C. and very especially preferably at most 100.degree.  C. less than an activation temperature of the construction material, i.e., a temperature at which the powder particles are bonded together by modification of the chemical and/or physical properties of the powder so that a solid results after a cooling”, thus, the temperatures selected to give time to form the solid suggests a minimum mechanical stability/firmness/stableness of the object; also, see [0018] “Preferably, the control unit controls the selective heating device such that the latter heats a partial surface of the construction field at least to the plateau temperature before and/or after the directing of the electromagnetic radiation or particle radiation of the irradiation device onto the construction material.  In this way, the heating process of the construction material and/or the cooldown process after its consolidation can occur in a more controlled manner”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Lubin-Leonard-Steux’s combination as taught above to include wherein the settings comprise a cooling period with specific temperature plateaus to achieve a minimum mechanical stability in the 3D object as taught by Oberhofer in order to provide a 3D printed object with enhanced mechanical characteristics.

 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lubin et al (US 20160107392) in view of Leonard et al (US 20200009793)
 	As per claim 23, Lubin teaches the system of claim 14, Lubin further teaches wherein the user interface is (see Fig. 4 is a communication devices integrated in the printer or associated with the printer and which comprises a graphical user interface used for entering the printing and finishing instructions. Also, Fig. 1 includes a computer that also includes a GUI for entering the printing and finishing instructions, [0023] and [0027], also, see [0042]; also, see [0023] “Item 224 represents one or more general-purpose computerized devices that can be used to create and provide 3-D data (printing and finishing data) using, for example, a computer-aided design (CAD) program.  When using the CAD program on the general-purpose device, the user can select various finishing options.  Thus, the general-purpose device can output a "job" that contains instructions or printing and finishing the 3-D printed item.  Such a job is supplied to the 3-D printers 204 and the 3-D finishing devices 206) using the communications devices 200”; also, see [0009] “the communications device transmits the finishing information from the 3-D printer to the 3-D finishing device at any time after the printing/finishing instructions are created”).
	While Lubin teaches making components integral or separated, Lubin does not explicitly teach the user interface incorporated (integral) with the printer. 	
	However, Leonard teaches or suggests a 3D printer and a user interface incorporated on the 3D printer (see [0080] “a graphical user interface (GUI) included as part of the systems described herein, e.g., a GUI on the target printer” and [0089]; also, see [0121]-[0122]).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Lubin’s invention to include the user interface incorporated in the 3D printer as taught or suggested by Leonard since it has been held that making in one piece an article which has formerly been formed in multiple pieces involves only routine skill in the art (see In re Larson, 340 F.2d 96_5, 968, 144 USPQ 347, 349 (CCPA 1965) The use of a one piece construction instead of the structure disclosed in prior art `.would be obvious). One would have been motivated to make the user interface and 3D printer integral to avoid damage to the display when moveable or avoid buying a specific user display device (costs would be reduced).     

Indication of Allowable Subject Matter
Claims 1, 16-17 and 21 are considered as allowable subject matter.  
 	Claim 1 was amended to include the same subject matter of objected claim 3 as pointed out in previous Office Action dated 08/23/2021.
The following is an examiner’s statement of reasons for allowance:
The reasons for allowance of claim 1 are that the prior art of record, including the references previously or currently cited, neither anticipates, nor render obvious the recite combination of limitations as a whole in combination with the other claimed elements, including the limitations of a system comprising:	“…the system further comprising a first communication link between the      
As dependent claims 16-17 and 21 depend from an allowable base claim, they are at least allowable for the same reasons as noted previously.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 22 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The prior art of record, alone or in combination does not explicitly teach the limitations of a system for additive manufacturing system including:
 	Claim 22 “further comprising a build unit moveable between the three-dimensional (3D) printer and the post-processing unit, the build unit comprising a build platform on which a 3D object is formed by the 3D printer and storage for post-processing instructions from the end-to-end instructions, wherein the communications link comprises an interface for interfacing the storage with the post-processing unit when the moveable build unit is moved to the post-processing unit, the interface providing the post-processing instructions to the post-processing unit”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	The prior art made of record and not relied upon, as cited in PTO form 892, is considered pertinent to applicant's disclosure. The following prior art made of record and not relied upon is cited to establish the level of sill the in the applicant's art and those arts considered reasonably pertinent to Applicant's disclosure. See MPEP 707.05(c).
	The NPL reference 3D systems “Projet 6000 3D professional printer”, teaches a 3D printer system with a user interface incorporated on the 3D printer for obtaining option/setting, selecting settings and providing the settings to the 3D printer for 3D manufacturing an object. 
	Palmer et al (US 20170024925) teaches a 3D printing system with a display integral with a 3D printer.     
	Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing 
 	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
/O. L./
Examiner, Art Unit 2117
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117